Citation Nr: 0932179	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-28 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for Graves' disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for PTSD, sinusitis, and Graves' 
disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of 
traumatic experiences during service.  He reports that in his 
duties as a medical assistant he saw terribly wounded 
soldiers, and soldiers' remains in body bags.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.   
38 C.F.R. § 3.304(f)(3).

The Veteran served as a medical assistant during the Vietnam 
War.  He served at service medical facilities at Fort Sam 
Houston, Texas, and Fort Leonard Wood, Missouri.  As the 
Veteran did not engage in combat with the enemy, it is 
necessary to have service record corroboration of his 
reported stressors.  The Board will remand the case for a 
search of service history and records for evidence as to the 
extent to which combat-wounded servicemembers were treated, 
and remains of servicemembers were handled, at the medical 
facilities where the Veteran served.

While the claims file contains records of recent VA mental 
health treatment, those records do not contain a clear 
indication as to whether the Veteran has PTSD, nor a clear 
opinion regarding the etiology of any current mental 
disorder.  Therefore, the Veteran should received a VA mental 
health examination, with the examiner to review of the claims 
file, provide a diagnosis, and provide an opinion regarding 
the relationship, if any, between any current disorder and 
experiences during service.  38 C.F.R. § 3.159(c)(4).  

The Veteran contends that he has chronic sinusitis that began 
during service.  His service treatment records show that he 
reported sinusitis, but do not show treatment for sinusitis.  
On VA medical examination in April 2005, the examiner found 
that the Veteran had chronic allergic sinusitis.  The claims 
file does not contain any medical records or other evidence 
of the Veteran's sinusitis dated between service and 2005.  
The examination report does not contain any opinion regarding 
the history of the Veteran's sinusitis.  Once VA undertakes 
the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board remands the issue to afford the Veteran a new sinus 
examination to obtain the necessary opinion as to the 
etiology of the Veteran's current chronic sinusitis and to 
give the Veteran the opportunity to identify sources of post-
service treatment for sinusitis, and to obtain treatment 
records from sources he identifies.  In addition, 

The Veteran is seeking service connection for Graves' 
disease, a form of hyperthyroidism.  He reports that he has 
Graves' disease that was diagnosed years after his service.  
He asserts that the disease should have been diagnosed during 
service.  The claims file does not contain medical records 
showing diagnosis and treatment of Graves' disease in the 
Veteran.  On remand, the Veteran should receive the 
opportunity to identify the health care providers who have 
diagnosed and treated him for Graves' disease.  VA should 
obtain records of the Veteran's treatment from the sources he 
identifies.  If medical evidence that the Veteran has Graves' 
disease is received, the Veteran should receive a VA medical 
examination, to include review of the claims file and an 
opinion as to the likelihood that any current Graves' disease 
was incurred or aggravated in service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify physicians 
or medical facilities from which he has 
received treatment, since service, for 
sinusitis.  Ask the Veteran also to 
identify physicians or medical facilities 
that diagnosed him with or treated him for 
Graves' disease.  Obtain the Veteran's 
treatment records from any treatment 
sources that he identifies.

2.  Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
a search for military history and records 
to determine whether the Veteran's 
reported stressors are consistent with the 
history of the locations where he served.  
The Veteran's service records show that he 
served as a medical assistant at Brooke 
Army Medical Center at Fort Sam Houston, 
Texas, from October 1969 to June 1970, and 
at the 135th Evacuation Hospital at Fort 
Leonard Wood, Missouri, from June 1970 to 
January 1971.  The Veteran reports that in 
his duties at those locations he saw 
servicemembers who had been wounded in 
combat and body bags containing the 
remains of servicemembers who had been 
killed in action.  Ask the JSRRC to 
research the history of those two service 
medical facilities during those periods to 
determine whether each facility regularly 
handled wounded and/or killed Vietnam War 
casualties.

3.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record verifies 
the existence of a stressor or stressors, 
the AMC/RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  

4.  Schedule the Veteran for a VA 
psychiatric examination to address the 
likely etiology of any current PTSD or 
other psychiatric disability.  The AMC/RO 
must specify for the examiner the stressor 
or stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service. 

The examiner must be provided with the 
Veteran's claims file for review.  All 
necessary special studies or tests should 
be accomplished.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the AMC/RO 
and found to be sufficient to produce PTSD 
by the examiner.  

If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
psychiatric disorder, other than PTSD, is 
related to active service. 

The examination report should include the 
complete rationale for all opinions 
expressed.  .

5.  Schedule the Veteran for a VA medical 
examination to address the likely etiology 
of his current chronic sinusitis.  If VA 
receives medical evidence that the Veteran 
has been diagnosed with Graves' disease, 
the examination should also address the 
likely etiology of that disease.  The 
examiner must be provided with the 
Veteran's claims file for review.  After 
examining the Veteran and reviewing the 
claims file, the examiner should express 
opinions as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that:

a) current sinusitis has continued 
from, or is otherwise causally related 
to, sinus symptoms that the Veteran 
reported during service; and 

b) current Graves' disease is causally 
related to the Veteran's service.

6.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claims can be granted.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




